BAUM, Judge
(dissenting):
Appellant pled guilty in reliance on the convening authority’s promise to disapprove all confinement remaining at the time he acted on the record. The convening authority failed to comply with this promise, thereby causing appellant to serve additional confinement equal to almost half again as much as the total for which he bargained. The majority does not find these circumstances egregious nor do they believe the convening authority’s noncompliance was deliberate. I am unable to say whether the convening authority’s conduct was deliberate or inadvertent because I find no evidence to support either conclusion. However, with respect to characterizing the circumstances surrounding appellant’s wrongful incarceration as not being egregious, I must strongly disagree. Illegal confinement amounting to almost 50% more than that agreed upon is to my way of thinking egregious, even though the additional confinement amounted to only eight days. Neither the intention of the convening authority nor the length of the illegal confinement, however, should dictate the outcome at this level. The central question, instead, should be what remedy is required to cure the convening authority’s error. The answer I find from Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971), United States v. Cifuentes, 11 M.J. 385 (C.M.A.1981), and United States v. Dawson, 10 M.J. 142 (C.M.A.1981), is that there are only two viable options available when such an error occurs. I believe we must either conform the sentence to the exact requirements of the pretrial agreement — not modify other aspects of the punishment imposed as the majority has done— or, if sentence correction is impossible, as here, where confinement has been served already, then require that the record be returned to afford the accused the opportunity to plead anew. See United States v. Goodbread, 11 M.J. 505 (N.C.M.R.1981) (Gladis, J., dissenting); United States v. Thomas, 10 M.J. 766, 768 (N.C.M.R.1981) (Baum, S. J., concurring in part/dissenting in part).1 For these reasons, I must dissent from the majority opinion.

. See also United States v. Holt, 12 M.J. 25 (N.M.C.M.R.1981), which held that there was another option available in such circumstances; that is the granting of other less drastic relief satisfactory to the accused. Since the appellant has not indicated that he would prefer such relief in lieu of returning the record for an opportunity to plead anew, I see no need to address this possibility.